PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,448,776
Issue Date: 22 Oct 2019
Application No. 15/358,531
Filing or 371(c) Date: 22 Nov 2016
Attorney Docket No. SUB-06565-US-NP
:
:
:
:	DECISION ON PETITION
:
:
:
For:  COOKING SYSTEM


This is a decision on the renewed petition under 37 C.F.R. § 5.25, filed June 13, 2022, which seeks a retroactive license for foreign filing under 35 U.S.C. § 184.1

The petition is GRANTED.

The Office has determined that granting a retroactive license for foreign filing under 35 U.S.C. § 184 is warranted with respect to the filing listed below.  The petition complies with 37 C.F.R. § 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order at the time the foreign filing was made and that it is not currently under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filing, and that the material was filed abroad without the required license under 37 C.F.R. § 5.11 first having been obtained through error.

Country				Date
European Patent Office		November 30, 2015

Telephone inquiries may be directed to Attorney Advisor Shirene Willis Brantley at (571) 272-3230.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions

Enclosure: Foreign Filing License




    
        
            
    

    
        1 On June 13, 2022 applicant timely replied to the April 18, 2022 decision on petition, which dismissed the initial petition under 37 C.F.R. § 5.25, filed June 24, 2021, and set an extendable two month period for response.